972 So.2d 1089 (2008)
Darren Lee BUTLER, Appellant,
v.
STATE of Florida, Appellee,
No. 5D07-1060.
District Court of Appeal of Florida, Fifth District.
January 25, 2008.
James S. Purdy, Public Defender, and Nancy Ryan, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Bonnie Jean Parrish, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Butler appeals from his conviction for sexual battery on a child less than twelve, years of age. We affirm.
Prior to trial, Butler filed a motion to suppress his confession and a motion in limine to prohibit introduction of the child-victim's hearsay statements to her mother and to two members of the child protection team. We find no error in the trial court's *1090 detailed orders denying these motions. We further find that the trial court properly applied section 92.565, Florida Statutes (2006), in permitting the. State to introduce Butler's confession without the State first being required to prove the corpus delicti of the crime. See Bradley v. State, 918 So.2d 337 (Fla. 1st DCA 2005); State v. Dionne, 814 So.2d 1087 (Fla. 5th DCA 2002).
To the extent that there was any error in permitting a child protection team nurse to opine that the child was a victim of sexual abuse, the error would have been harmless beyond a reasonable doubt. State v. DiGuilio, 491 So.2d 1129. (Fla. 1986).
AFFIRMED.
GRIFFIN, ORFINGER and EVANDER, JJ., concur.